Citation Nr: 0318549	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied a rating in 
excess of 10 percent.  


REMAND

By rating action of August 1974, the RO granted service 
connection for chronic hepatitis.  Since the effective date 
in May 1974, the disorder has been evaluated  under 
38 C.F.R. § 4.114, Diagnostic Code 7345, the only Code then 
applicable for rating hepatitis.  A 10 percent rating has 
been in force since January 1, 1994.      

The veteran last underwent a VA compensation and pension 
examination in September 2000.  Regulations governing ratings 
of hepatitis were revised effective July 2, 2002, since that 
last VA examination.  The revision changed the criteria for 
rating Hepatitis A and B, found at Diagnostic Code 7345, and 
included new provisions, found at Diagnostic Code 7354, for 
rating Hepatitis C.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  (However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.)  While VA notified the veteran of  the changed 
criteria at Code 7345 (by way of the May 2002 Statement of 
the Case), VA has not notified the veteran of the new 
criteria for rating hepatitis C, now found at Code 7354.  
This is pertinent because the September 2000 VA records 
appear to indicate that the veteran has both hepatitis B and 
C.  As the veteran has not been examined in light of the 
revised criteria, another VA examination specifically 
addressing the new criteria for rating hepatitis is 
indicated.  The examiner should review the record and 
indicate the type or types of hepatitis related to service.  
Additionally, the examiner should be given a copy of the new 
criteria found at Codes 7345 and 7354, and he or she should 
be asked to specifically provide the medical findings needed 
to properly rate the veteran under the appropriate criteria.

The Board also notes that the veteran has reported various 
symptoms that he contends are related to his service-
connected hepatitis.  Some of these symptoms may overlap with 
the symptoms of his nonservice-connected Crohn's Disease, 
which appears to have resulted in a total abdominal colectomy 
and posterior proctectomy with colostomy.  If at all 
possible, the examining physician should specifically 
identify the veteran's symptoms and specify which symptoms 
are related to the veteran's service-connected hepatitis, as 
opposed to those related to other nonservice-connected 
conditions. 

Additionally, during his hearing before the undersigned in 
March 2003 the veteran  specifically stated that additional, 
pertinent, VA medical records remain outstanding, relating to 
treatment for hepatitis received at the VA Medical Center in 
Tampa Bay, Florida.  Prior to any examination, the RO should 
take efforts to ensure that any available outstanding records 
of VA outpatient treatment for hepatitis have been obtained 
and added to the claims file.  

Finally, the Board also notes that, during the course of the 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, the notice provided the veteran is deficient, and 
the Board now has no recourse but to remand the case to the 
RO to correct the deficiency.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
In so doing, the RO should request that 
the veteran submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of 
hepatitis since September 2000.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are any pertinent records of 
clinical treatment or examination 
performed at the VA facility in Tampa 
Bay, Florida, since September 2000.  The 
veteran should be afforded a reasonable 
amount of time to respond to the 
notification regarding the VCAA, and to 
obtain and submit any available evidence 
to the RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and severity of his 
service-connected hepatitis.  All 
necessary special studies or tests should 
be accomplished.  The claims folder, the 
new rating provisions found at Diagnostic 
Codes 7345 and 7354, and a copy of this 
remand must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to specifically provide the medical 
findings necessary to properly rate the 
veteran's service-connected hepatitis 
under the appropriate rating 
provision(s).  This requires the examiner 
to review the veteran's claims folder and 
indicate which type of hepatitis had its 
onset in service.  Additionally, the 
examiner should make an attempt to 
identify all symptoms related to the 
service-connected hepatitis and 
differentiate these from symptoms related 
to other non service-connected disorders.  
Also, the examiner should identify the 
total duration of any episodes of the 
listed symptoms (those indicated in 
Diagnostic Codes 7345 and 7354) during 
the past 12-month period.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to aid the veteran in 
developing the claim and to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


